Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note this final rejection replaces the final rejection mailed on 09/09/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8-12,14,16 -19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Conrado (USPN  6,311,991) in view of Hickman (USPN 4,276,955).
	Conrado discloses the invention substantially as claimed.   
With respect to claim 1, Conrado shows a cooler (title), comprising: a main body (10) comprising an interior cavity and an upper circumference when the main body (10) is in an upright position (figs. 1,2); a lid (12) pivotally attached to the main body (10) having a closed position for covering the upper circumference of the main body (10) to enclose the interior cavity forming an insulating container; and a tabletop (14) pivotally attached to the main body (10) and having an opened position (fig. 2) to form a horizontal surface for placing and supporting objects when the main body (10) is in the upright position (figs. 1,2). 
However Conrado does not disclose claim 1, 19, wherein the tabletop comprises a latch structure that locks the tabletop in place in the opened position. 
	Hickman teaches a table top (50) optionally deployable with a latch structure (fig. 8 show latch structure) that locks the tabletop (50) in place in the opened position (fig. 1), in the same field of endeavor of multipurpose deployable worktop or work units for the purpose of locking the table top into place to make a more secure surface.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the latch structure to the legs below the tabletop of Conrado in order to lock the tabletop into place making it more secure and to hold more weight without accidently buckling. 

With respect to claim 2, Conrado further shows the tabletop (14) has a vertical stored position adjacent a back wall of the main body (10). (not shown in drawing, but clearly capable of tabletop in vertical stored position as claimed) 
With respect to claim 3, Conrado further shows a hinge assembly mounted (54,56) to at least a portion of the upper circumference; and wherein the lid (12) and the tabletop (14) are both pivotally attached to the main body (10) at the hinge assembly (54,56). 
With respect to claim 4, Conrado further shows the upper circumference of the main body (10) having a rectangular shape with a back edge (the edge with the hinge assembly); and wherein the hinge assembly (54,56) is mounted along the back edge of the upper circumference. 
nd 56) hinges integrally mounted on either end of the back edge (hinge edge) and a middle (52) hinge integrally mounted along the back edge between and aligned with the left (56) and right (2nd 56) hinges; the lid (12) comprising a first rectangular (top view is rectangular shape with square edges) parallelepiped structure (hollow lugs 74) having at least one hinge integrally mounted along a side edge of the first rectangular parallelepiped structure (74); the tabletop (14) comprising a second rectangular parallelepiped structure (hollow lugs 74) having at least one hinge integrally mounted along a side edge of the second rectangular parallelepiped structure (74); wherein the at least one hinge of the lid (12) and the at least one hinge of the tabletop (14) are aligned with the left (56) and right (56) hinges and the middle (52) hinge of the main body (10); and a hinger bar (54) inserted through a center of each of the at least one hinge of the lid (12), through a center of each of the at least one hinge of the tabletop (14), and through a center of the middle (52) hinge, and that extends into each of the left (56) and right (56) hinges.
With respect to claim 8, Conrado further shows wherein the tabletop (14) further comprises at least one cup holder (98) formed along an upper surface of the tabletop (14). 
With respect to claim 9, Conrado further shows the tabletop (14) further comprises at least one hole (98) between upper and lower surfaces of the tabletop (14), each of the at least one hole for receiving a supporting a pole (functionally claimed and the reference is capable of meeting the function). 

With respect to claim 11, Conrado further shows further comprising a gasket (48) provided around a circumference of the extended portion of the lid (12) to form an airlock gasket seal for the interior cavity when the lid (12) is in the closed position. 
With respect to claim 12, Conrado further shows a towing handle (16) and at least one wheel (36) mounted to the main body (10) for towing. 
With respect to claim 14, Conrado further shows at least one structural footing (30) mounted on a lower end of the main body (10) designed to support heavy loads. 
With respect to claim 16, Conrado further shows at least one handle (38) integrally formed on an upper portion of the main body (10). 
With respect to claim 17, Conrado further shows a drain hole (fig. 3 not labeled) formed in the main body (10) for receiving a drain plug (40).
 With respect to claim 18, Conrado further shows a pressure release valve (40) mounted to the main body (10).
With respect claim 19, Conrado further shows a cooler (title), comprising: a main body (10) comprising an interior cavity and an upper circumference when the main body is in an upright position ; a lid (12) pivotally attached to the main body by a hinge assembly (54,56), wherein the lid (12) has a closed position (fig. 1) for covering the upper circumference of the main body to enclose the interior cavity forming an insulating container (a cooler); and a tabletop (14) pivotally attached to the main body by the hinge  

Claim 13, is rejected under 35 U.S.C. 103(a) as being unpatentable over Conrado in view of Hickman in further view of Ahlstrom (US Pub No 2018/0141718). 
Conrado in view of Hickman discloses the invention substantially as claimed. 
However Conrado in view of Hickman does not disclose claim 13, further comprising at least one slot formed on the main body and at least one lid lock mounted to the lid for locking the lid to the main body in the closed position. 
Ahlstrom teaches a slot (79) and lid lock (74) in the same field of endeavor for the purpose of locking a cooler. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a slot and lid lock as taught by Ahlstrom to the cooler of Conrado in order to secure the lid during tip over. 
Claims 15, is rejected under 35 U.S.C. 103(a) as being unpatentable over Conrado in view of Hickman in further view of Ahlstrom (US Pub No 2018/0141718). 
Conrado  in view of Hickman discloses the invention substantially as claimed. However Conrado in view of Hickman does not disclose a bottle opener mounted to the main body. 
Ahlstrom teaches a bottle opener (39) mounted to the main body in the same field of endeavor for the purpose of popping bottle.
.
Allowable Subject Matter
Claims 6,7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) the pending clams have been considered but are moot because the new ground of rejection applied above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736